PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/390,816
Filing Date: 27 Dec 2016
Appellant(s): Motorola Solutions Inc..



____________________________
Raguraman Kumaresan (Reg. No. L1217)

For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed on March 15, 2021 appealing from the office action mailed November 9, 2020.



EXAMINER’S ANSWER


This is in response to the appeal brief filed on 03/15/2021.

(1) 	Real Party in Interest
A statement identifying by name the real party in interest is contained in the brief.

(2) 	Related Appeals and Interferences
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.

(3) 	Summary of Claimed Subject Matter
The summary of claimed subject matter contained in the brief is correct. 

(4) 	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 November, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(5) 	Response to Argument
(5.1)	 Examiner’s Response 
Appellants’ remarks A.  Because the Examiner did not and cannot establish a prima facie case of obviousness of Claims 1-5, 7-14, and 16-20 in view of the cited Hewavitharana (US Publication No. 2018/0052842), Mazzarella (US Publication No. 2018/0317058), Rhoads (US Publication No. 2013/0128060), and Kinder Gary (US Publication No. 2003/0212541) references, the 35 U.S.C. § 103 rejection is in error and should be reversed by the Board. 
Applicant respectfully submits that the Examiner failed to establish a prima facie case that each and every element of the currently claimed invention as set forth in independent Claims 1,13, and 18 is taught in the cited references of record for at least the reasons that the Hewavitharana, Mazzarella, Rhoads, and Kinder Gary references fail to disclose or teach what the Examiner relied upon the references for teaching and that the Examiner did not meet his or her burden in establishing a prima facie case of obviousness in the combination of the three cited references
Independent Claim 1
Applicant respectfully submits that the Final Office Action omits the teaching of one or more essential elements needed for a rejection under 35 U.S.C. § 103 and contains a clear error because one or more limitations are not taught by the cited references. In particular, the combination of the Hewavitharana, Mazzarella, Rhoads, and Kinder Gary references does not teach or suggest “adjusting, at the AI server. content of the response by varying the verbosity of the response based on the channel availability” as recited in Claim 1. 

	1.	The Claim 1 recites, “… adjusting, at the AI server, content of the response by varying the verbosity of the response based on the channel availability …”.
(i).	Appellants’ argue, “The Final Office Action on page 13 states that Hewavitharana discloses “adjusting, at the AI server” but not “adjusting content of the response by varying the verbosity of the response based on the channel availability, wherein channel availability is based on channel bandwidth and channel occupancy” and therefore the Final Office Action relies on a further combination with Rhoads reference to cite “adjusting, at the AI server, content of the response by varying the verbosity of the response based on the channel availability” as recited in Claim 1. In particular, the Final Office Action on pages 14 and 15 relies on paragraphs [0072], [0082], [0092], [0232] and [0256] of Rhoads as describing or being analogous to Applicant’s claimed feature of “adjusting, at the AI server, content of the response by varying the verbosity of the response based on the channel availability” as recited in Claim.  Applicant submits that Rhoads does not teach or suggest that the verbosity of a response (generated in response to a query received at the AI server) is varied at the AI server based on the channel availability as required by Claim 1. Applicant’s AI server varying verbosity of a response based on channel availability is not the same as Rhoads’ smart phone controlling amount of information to be presented on the screen based on user instructions received at the smart phone via the verbosity control.  
In paragraph [0082], Rhoads describes a Cloud & Business Rules Component (implemented at user’s smart phone) that determines tasks that can be performed by cloud service providers.  Rhoads also describes that the smart phone or mobile device can utilize any “communication channel” and protocol to communicate to the cloud.  Rhoads does not describe “verbosity” in relation to “channel” anywhere in the reference.  The verbosity control described in paragraph [0072] of Rhoads is related to controlling amount of information to be presented on the smart phone’s screen, whereas the “communication channel” is described in paragraph [0082] to clarify that Rhoads’ smart phone may communicate with cloud via the “communication channel” to perform certain tasks at the cloud.  The Paragraphs [0092] and [0093] convey that Rhoads’ smart phone may take into account bandwidth and cost parameters before determining which tasks are to be locally performed and which tasks are to be distributed to the cloud. However, Rhoads does not describe the terms “cloud pipe” or “bandwidth” in paragraph [0092] in relation to the “verbosity control” concept described in paragraph [0072].  In paragraph [0232], Rhoads describes a variety of factors that need to be considered for cloud-based execution. Rhoads describes in paragraph [0232] that in addition to processor and memory costs, other costs such as consumption of network bandwidth, increased time to receive results should be considered when selecting a cloud-based service.   While Rhoads mentions terms like “channel bandwidth” and “network bandwidth” in paragraph [0232] in relation to selecting cloud-service providers for distribution of functionality, Rhoads does not mention that these factors “channel bandwidth” and “network bandwidth” are considered at the server side (more specifically, at an “AI server having natural language and response capability” as required by Claim 1.  While Rhoads recites terms like “ready data channels to use” and “quality of the data channels is checked” in paragraph [0256], Rhoads does not link the concept of “verbosity” to the “channels.” From the language of paragraph [0256], it appears Rhoads’s smart phone performs handshaking with cloud-based resources so that the user device can load relevant recognition software to perform image recognition of the images captured by the user device. Rhoads’ handshaking performed by the user device with cloud-based resources to ready data channels to load the recognition agents cannot be equated to Applicant’s varying a verbosity of AI generated response based on the channel availability. Therefore, Rhoads does not teach or suggest “adjusting, at the AI server, content of the response by varying the verbosity of the response based on the channel availability” recited in Claim 1”. (Recited from pages 7, 8, 9 and 10 of Appeal Brief).

As to point A.1.(i), Examiner respectfully disagrees with arguments on pages 7, 8, 9 and 10 in regards to the independent claim 1.  The claim 1 states “… adjusting, at the AI server, content of the response by varying the verbosity of the response based adjusting, at the AI server, content of the response by varying the verbosity of the response based on the channel availability …“.   Hewavitharana (Paragraph [0078] and Fig. 1) teaches “adjusting, at the AI server (the artificial intelligence framework running on the Application server is tasked with determining and adjusting what the user is looking or querying for)”.   Also, Rhoads (Paragraph [0072], Paragraph [0082], Paragraph [0092], Paragraph [0232] and Paragraph [0256]) teaches  “adjusting content of the response by varying verbosity of the response based on the channel availability (a verbosity control--that throttles how much information is presented on the screen based on hand-shaking with cloud-based resources to ready data channels, the quality of channels is checked where it communicates to the cloud over a service provider interface (SPI) which can utilize essentially any communications channel for use, the cloud "pipe" also factors bandwidth and costs where costs may represent in increased time to receive results and in consumption of network bandwidth, to assess these factors, scores can be computed and the scores resulting from such calculations can be used to identify a preferred option (adjust content of the response by varying verbosity))”.  Rhoads (Paragraph [0082]) teaches “It communicates to the cloud over a service provider interface (SPI), which can utilize essentially any communications channel and protocol”.  Thus it will be obvious to link the channel and the verbosity control (as described in Paragraph [0072]).  Further, Rhoads (Paragraph [0084] and Paragraph [0085]) teaches “The context component can link to remote data across an interface. The remote data can comprise any external information (including throttled information) and this functionality can be distributed, with part local, and a counterpart in the cloud or on the server”.   Also the Rhoads (Paragraph [0232] and Paragraph [0256]) clearly teach “costs may be incurred like in increased time to receive results of a query, in consumption of network bandwidth, to assess these factors, additional scores can be computed where the scores can include the current usage of network bandwidth, and the additional bandwidth that would be consumed by delegation of the function to a cloud-based service, and responding to desired verbosity by configuring operation based on the current device state”.  Thus it will be obvious to one of ordinary skill in the art that “adjusting content of the response by varying verbosity of the response based on the channel availability”.  Also, Mazzarella (Paragraph [0045] and Paragraph [0048]) teaches “determining channel availability for a response to the query and wherein channel availability is based on channel bandwidth and channel occupancy”.  Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The applicant’s argument is incorrect and the claim 1 is not allowable.   

Independent Claims 13 and 18

	2.	Appellants’ argue, A same or similar analysis as claim 1 is applicable to the independent Claims 13 and 18 because Claim 13 recites “the AI server adjusting content of the response by varying verbosity of the response based on the channel availability” and Claim 18 recites “wherein the AI server varies the verbosity of the response based on the channel availability”.   In view thereof, Applicant respectfully submits that the combination of Hewavitharana, Mazzarella, Rhoads, and Kinder Gary fails to disclose each and every element of the claimed features in the manner set forth in Claims 13 and 18. (Recited from page 13 of Appeal Brief).

As to point A.2, Examiner respectfully disagrees.  For the reasoning specified supra for the point A.1(i), the combination of the prior arts Hewavitharana et al (US PGPUB 20180052842), Mazzarella et al (US PGPUB 20180317058), Rhoads et al (US PGPUB 20130128060) and Kinder Gary (US PGPUB 20030212541) teaches “the AI server adjusting content of the response by varying verbosity of the response based on the channel availability”.  Thus, the applicant’s argument is incorrect and the claims 13 and 18 are not allowable.   

Dependent Claim 3
Regarding Claim 3, the Final Office Action on page 17 states that paragraphs [0232] and [00473] of Rhoads teaches the claimed feature of “summarizing content of the response to occupy the channel bandwidth.” Applicant disagrees with the Office Action’s interpretation of the Rhoads reference. 

	3.	Claim 3 recites, “… summarizing content of the response to occupy the channel bandwidth”.
(i).	Appellants’ argue, “While Rhoads mentions terms like “channel bandwidth” and “network bandwidth” in paragraph [0232] in relation to selecting cloud-service providers for distribution of functionality, Rhoads does not mention that these factors “channel bandwidth” and “network bandwidth” are considered at the server side (more specifically, at an “AI server having natural language and response capability” as required by Claim 1) for “summarizing content of the response to occupy the channel bandwidth.”  In paragraph [00473], Rhoads describes different examples of pairs of objects (like tire and car, keyboard and mouse, shaving cream and razor) that could be associated in the same image frame.  However, there is nothing in paragraph [0232] (which is related to selecting cloud-service providers based on parameters such as bandwidth), paragraph [00473] (which is related to performing object recognition from an image frame based on association between objects), or other portions of Rhoads that teach or suggest “summarizing content of the response to occupy the channel bandwidth” recited in dependent Claim 3”. (Recited from pages 14 and 15 of the Appeal Brief).

As to point A.3.(i), Examiner respectfully disagrees with arguments on pages 14  and 15 in regards to the dependent claim 3.  The combination of Hewavitharana et al (US PGPUB 20180052842), Mazzarella et al (US PGPUB 20180317058), Rhoads et al (US PGPUB 20130128060) and Kinder Gary (US PGPUB 20030212541) teaches all the features/limitations of the dependent claim 3.  Rhoads (Paragraph [0092], Paragraph [0232] and Paragraph [00256]) teaches “wherein adjusting content of the response by varying the verbosity of the response further comprises (the cloud "pipe" also factors bandwidth and costs where costs may represent in increased time to receive results and in consumption of network bandwidth, to assess these factors, scores can be computed and the scores resulting from such calculations can be used to identify a preferred option (adjust content of the response by varying verbosity) comprises)”.  As specified supra, Rhoads (Paragraph [0084] and Paragraph [0085]) teaches “The remote data can comprise any external information (including throttled information) and this functionality can be distributed, with part local, and a counterpart in the cloud or on the server”.   Rhoads (Paragraph [0232] and Paragraph [0234]) teaches “When cloud based execution is considered, costs like network bandwidth, increased time to get the results are considered, scores are computed, additional bandwidth that will be consumed is determined, and the scores resulting from such calculations can be used to identify a preferred option from the models developed using Artificial Intelligence techniques are considered at the server”.  In addition to the verbosity throttling function which is performed by the software components loaded at the user device, also can perform throttling function while communicating on channels or pipes from the cloud server to the user device.  Also Rhoads (Paragraph [0414] and Paragraph [0473]) teaches “to optimize the invoked services in view of several or all of the relevant constraints or reduce costs, a data store or server can include information that groups associated items together (or summarizing content).   

Dependent Claim 4
4.	Appellants’ argue, “Regarding Claim 4, the Final Office Action on page 18 and 19 states that paragraphs [0232] and [00473] of Rhoads teaches the claimed feature of “condensing content of the response so as not to exceed available channel bandwidth.” Applicant disagrees with the Office Action’s interpretation of the Rhoads reference. As mentioned above with reference to claim 3 arguments, there is nothing in paragraphs [0232], [0473], or other portions of Rhoads that teach or suggest “condensing content of the response so as not to exceed available channel bandwidth” recited in dependent Claim 4. Other cited references Hewavitharana, Mazzarella, and Kinder Gary also fail to address the above deficiency of Rhoads”. (Recited from page 15 of the Appeal Brief).

As to point A.4, Examiner respectfully disagrees with arguments on page 15 in regards to the dependent claim 4.  The combination of Hewavitharana et al (US PGPUB 20180052842), Mazzarella et al (US PGPUB 20180317058), Rhoads et al (US PGPUB 20130128060) and Kinder Gary (US PGPUB 20030212541) teaches all the features/limitations of the dependent claim 4.  As per Applicant’s disclosure (Paragraph [0017]), the use of a condensed response can be accomplished in many ways, for example by using acronyms instead of complete words, using alternative shorter words, removing extraneous words, and using predetermined codenames, removing less important information from the response, to name a few.  Thus, for the reasons specified supra for the point A.3(i) and other reasons like (Paragraph [0088]) which indicates “the clustering engine groups items of content data together (or condensing the content)”, the claim 4 is not allowable.

Appellants’ remarks B.  Because the Examiner did not and cannot establish a prima facie case of obviousness of Claims 6 and 15 in view of the cited Hewavitharana (US Publication No. 2018/0052842), Mazzarella (US Publication No. 2018/0317058), Rhoads (US Publication No. 2013/0128060), Kinder Gary (US Publication No. 2003/0212541), and Igarashi Tatsuya (US Publication No. 2007/0064609) references, the 35 U.S.C. § 103 rejection is in error and should be reversed by the Board 
Claims 6 & 15
	1.	Appellants’ argue, “In the Final Office Action mailed November 9, 2020, the Examiner rejected Claims 6 and 15 as being unpatentable over the combination of Hewavitharana, Mazzarella, Rhoads, Kinder Gary, and Igarashi Tatsuya. For at least the reason that Claims 6 and 15 depend from Claims 1 and 13, respectively and Igarashi Tatsuya fails to address the deficiencies of Hewavitharana, Mazzarella, Rhoads, and Kinder Gary, Applicant respectfully requests that the Board reverse the Examiner on Appeal, and allow Claims 6 and 15”. (Recited from page 16 of the Appeal Brief).

As to point B.1, Examiner respectfully disagrees with argument on page 16 in regards to the dependent claims 6 and 15.  For the reasons specified supra for the point A.1(i) and A.2 regarding claims 1 and 13, the claims 6 and 15 are not allowable.  Thus the applicant’s argument is incorrect.   

Appellants’ remarks C.  Because the Examiner did not and cannot establish a prima facie case of obviousness of Claim 21 in view of the cited Hewavitharana (US Publication No. 2018/0052842), Mazzarella (US Publication No. 2018/0317058), and Rhoads (US Publication No. 2013/0128060), Kinder Gary (US Publication No. 2003/0212541), and Sharma (US 2015/0039691) references, the 35 U.S.C. § 103 rejection is in error and should be reversed by the Board. 

Claim 21
	1.	Appellants’ argue, “In the Final Office Action mailed November 9, 2020, the Examiner rejected Claim 21 under 35 U.S.C. § 103 as being unpatentable over the combination of Hewavitharana, Mazzarella, Rhoads, Kinder Gary, and Sharma references. Applicant respectfully submits that the Final Office Action omits the teaching of one or more essential elements needed for a rejection under 35 U.S.C. § 103 and contains a clear error because one or more limitations are not taught by the cited references.  Claim 21 depends from Claim 1, and is not unpatentable for the reasons set forth with regard to Claim 1 above. In addition, Claim 21 recites “adjusting, at the AI server, the content of the response to fill the available floor time” which is not taught or suggested by Hewavitharana, Mazzarella, Rhoads, Kinder Gary, and Sharma references.
Claim 21 depends from Claim 1, and is not unpatentable for the reasons set forth with regard to Claim 1 above. In addition, Claim 21 recites “adjusting, at the AI server, the content of the response to fill the available floor time” which is not taught or suggested by Hewavitharana, Mazzarella, Rhoads, Kinder Gary, and Sharma references.  
In paragraph [0026], Sharma describes participants’ allowed floor time in a group communication is adjusted using parameters that include input from other participants in the group. Applicant’s Claim 21 requires the AI server to adjust the response so as to fill an available floor time already granted by a floor controller to an AI server. On the other hand, Sharma’s system adjusts the floor time allowed for a participant, not a particular response generated at an AI server. Clearly, Sharma’s adjustment of allowed floor time cannot be the same as Applicant’s adjustment of the content of the response to fill an available floor time”. (Recited from pages 16 and 17 of the Appeal Brief).

As to point C.1, Examiner respectfully disagrees with argument on pages 16 and 17 in regards to the dependent claim 21.  Sharma (Paragraph [0026] and Paragraph [0055]) teaches “the group communication systems in the various embodiments may dynamically assign floor time to participants, a floor control function that may involve dynamically computing and adjusting a participant's allowed floor time in a group communication.”  This is on the same lines as the Applicant’s claimed limitation “adjusting, at the AI server, the content of the verbose response to fill the available floor time” as the applicant’s disclosure (Paragraph [0044] and Paragraph [0046]) indicates “in response to the query from an individual, the floor control operations may be based on the length of an expected response and may adjust the content to fill available floor time”.   Thus, for the reasons specified supra for the point A.1(i) regarding claim 1 and teachings of Sharma (Paragraph [0026] and Paragraph [0055]), the claim 21 is not allowable.   

For the above reasons, it is believed that the rejections should be sustained.
(Note: the Examiner has made an earnest effort to properly address each and every Appellant’s argument of this appeal brief.  In any event or reason if more explanation is needed, the Examiner will gladly provide as necessary).

Respectfully Submitted,
/KAMAL K DEWAN/
Examiner, Art Unit 2163

Conferees:
/TONY MAHMOUDI/           Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                             


/CRESCELLE N DELA TORRE/           Primary Examiner                                                                                                                                                                                             






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.